Prior to the enactment of Chap. 1865, Laws of Florida, Acts of 1872, the *Page 949 
proceeds from life insurance policies, where such policies were made payable to the insured, or to his estate, or to his executors or administrators, became a part of the personal estate of the insured upon his death. Upon the death of the insured the proceeds became subject to the payment of debts of the insured, and also became subject to the laws of descent and distribution of decedent's estates. And we must also hold to the opinion that such insurance was also subject to disposition by last will and testament, subject, of course, to the widow's dower and to the rights of creditors after dower was satisfied.
As we see it, sentiment crystalized against the right of creditors to come in and subject the proceeds of life insurance to the payment of the debts of the deceased where children and a wife or husband survived. To meet this situation the Legislature of 1872 enacted Chap. 1865, Laws of Florida. It is our opinion that the primary purpose and intent of the Legislature in passing this Act was to prevent the creditors from taking the proceeds of life insurance of a deceased. The primary purpose could not have been changing only the widow's share from dower to a child's part. Frequently the only appreciable estate a husband leaves is the proceeds of life insurance. This fact is common knowledge. Frequently the widow is left with small children. These facts were undoubtedly known to the members of the Legislature passing this Act. To say, after a careful analysis of Chap. 1865, Acts of 1872, and the acts amendatory thereof, that it was the intent of the Legislature to fix the law so that the widow would be left entirely out of participating in his life insurance if the husband happened to so will, regardless of her condition in life and the number of small children she might have, as we see it, would be a violent and arbitrary construction. *Page 950 
Now there are certain fundamental rules which should be observed in construing a statute:
In construing and applying a statute, the language used, the subject regulated, the purpose designed to be accomplished, and the means adopted for accomplishing the purpose should be considered to ascertain the true and lawful legislative intent, which alone has the force of law. Tylee v. Hyde, 60 Fla. 389.
In construing and applying a statute, the main object is to effectuate the valid legislative intent. In ascertaining this intent as to the subject matter upon which the law operates its language and purpose should be considered. Snowden v. Brown,60 Fla. 212.
The legislative intent is the essence and vital force of a statutory enactment. State v. Patterson, 67 Fla. 499.
Chap. 1865, including the title, reads:
An Act to provide the manner in which moneys collected in life insurance shall be paid.
Section 1. That when any person shall die in this State leaving insurance upon his or her life, the said insurance shall inure exclusively to the benefit of his or her child or children, husband or wife, in equal portions, or to any other person or persons for whose use and benefit the said insurance is declared in the policy; and the proceeds thereof shall in no case be liable to attachment, or any legal process by any creditor or creditors of the person whose life was so insured, unless said policy declares that said insurance was effected for the benefit of such creditor or creditors. Chap. 1865, Acts of 1872.
It appears that both this Act and its title were hastily drafted and inaptly worded, but the intent of the Legislature *Page 951 
is clear. Primarily it was to take the proceeds from such life insurance from the creditors. Secondarily, it only changes the widow's portion from dower to a child's part. Otherwise this law did not affect or change the law of descent and distribution.
In 1897 the Legislature amended this law, in title and body, to read:
An Act to amend Sec. 2347 of the Revised Statutes of the State of Florida, relating to the disposition of the proceeds of life insurance.
2347. Disposition of Proceeds. — Whenever any person shall die in this State leaving insurance on his life, the said insurance shall inure exclusively to the benefit of his child or children, husband or wife, in equal portions, and to any person or persons for whose use and benefit said insurance is declared in the policy, and the proceeds thereof shall in no case be liable to attachment, garnishment, or any legal process by any creditor or creditors of the person whose life was so insured, unless said policy declares that said policy was effected for the benefit of such creditor or creditors; Provided, That when the insurance is for the benefit of the estate of the insured, or payable to said estate, the proceeds of the insurance may be bequeathed and devised by the insured to any person or persons, or for any uses, in like manner as hemay devise any other property or effects of which he may bepossessed, other than his homestead." (Italics ours.)
The words of the statute saying "in like manner as he may devise any other property or effects of which he may be possessed," clearly brings the proceeds from life insurance into the estate and classes it with other personal property, otherwise the words quoted are valueless. *Page 952 
The true meaning of a statute is to be determined from the body of the act itself, and the intention of the lawmaker is to be deduced from the whole and every part of a statute. Bushnell v. Dennison, 13 Fla. 77.
Under our law the husband has the power to dispose of all of his property, except the homestead, by last will and testament. He doesn't have to leave his children anything outside of the homestead. Our law does provide that where the husband, by last will and testament, doesn't make satisfactory provisions for his wife she can dissent from the will and take dower, one-third part of his lands for life, and one-third part of his personal estate in fee simple.
In 1903 this law was again amended. The only substantial change by this last amendment is in the proviso of the Act which was amended to read as follows:
    Provided, however, that whenever the insurance is for the benefit of the estate of the insured, or is payable to the estate or to the insured, his or her executors, administrators or assigns, the proceeds of the insurance may be bequeathed by the insured to any person or persons whatsoever or for any use in like manner as he or she may bequeath or devise any other property or effects of which he or she may be possessed, and which shall be subject to disposition by last will and testament. Chapter 5165, Acts 1903, Sec. 7065, Compiled General Laws of Florida, 1927.
These words throw the proceeds from such life insurance into the estate and subject to the last will and testament as other personal property or effects.
I cannot put any other construction on this statute than:
1. The creditors, under no circumstances, are to get the proceeds from such life insurance. Because the statute says *Page 953 
"that the proceeds thereof shall in no case be subject to attachment, garnishment, etc., by any creditor or creditors."
2. Where there is no last will and testament disposing of such insurance it is to be distributed to the child or children, and husband or wife, of the deceased in equal portions.
3. When there is a last will and testament disposing of such insurance, then it immediately becomes subject to the law governing the disposition of other property and effects of the deceased by last will and testament.
In this State the father or mother can by last will and testament dispose of all of his or her real and personal property away from the children, other than the homestead. But under our law the husband cannot deprive his widow of her dower interest in his real and personal property.
Are we to ignore and treat as surplusage the words of the proviso last above quoted? Our statutes already provided for the form and formalities necessary to dispose of property, real and personal, by last will and testament.
I am convinced that the decree of the lower court should be reversed and the widow allowed her dower in the life insurance involved.